326 F.2d 971
James R. FREELING, Appellant,v.FEDERAL DEPOSIT INSURANCE CORPORATION, Appellee.
No. 7314.
United States Court of Appeals Tenth Circuit.
Sept. 30, 1963.

Delmer L. Stagner, Sam W. Moore, Oklahoma City, Okl., for appellant.
John H. Cantrell, Oklahoma City, Okl., John F. Lord, Gen. Counsel, Leslie H. Fisher, Asst. Counsel, Washington, D.C., for appellee.
Before MURRAH, Chief Judge, and PICKETT and BREITENSTEIN, Circuit judges.
PER CURIAM.


1
This cause came on to be heard on the transcript of the record from the United States District Court for the Western District of Oklahoma and was argued by counsel.


2
On consideration whereof, it is now here ordered by this court that the judgment of the lower court is hereby affirmed for the reasons stated in the Trial Court's opinion, D.C., 221 F. Supp. 955.